Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 23, 2020.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
At 0071 “the steps of FIG 6 may repeated” should be “the steps of FIG. 6 may be repeated”.  
At 0077 “the steps of FIG 6 may repeated” should be “the steps of FIG. 6 may be repeated”.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “device associated with the second service coverage area” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It appears the device is another device performing the method described, but there is nothing limiting the device in the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1.
As to claim 1, Omanovic et al. discloses a method comprising: 
receiving a service request from a vehicle within a geographic area (0021); 
receiving a first set of data from the vehicle comprising a position of the vehicle within the geographic area, a direction that the vehicle is facing, and a field of view for an augmented reality display associated with the vehicle (0008); 
obtaining historical traffic data associated with the geographic area (0021, lane markings); 
identifying one or more traffic infrastructures within the field of view of the augmented reality display based on a map associated with the geographic area, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generating an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and 
sending the augmented reality image to the vehicle (0021).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments, as disclosed 
As to claim 3, Omanovic et al. discloses the method of claim 1, and further discloses wherein the augmented reality display comprises a heads up display for the vehicle (0004, Figure 1B).
As to claim 5, Omanovic et al. discloses the method of claim 1, and further discloses wherein the one or more traffic infrastructures comprise one or more lane lines (0021, lane markings).
As to claim 6, Omanovic et al. discloses the method of claim 1, and further discloses wherein the one or more traffic infrastructures comprise one or more traffic signs (0021, lane markings).
As to claim 7, Omanovic et al. discloses the method of claim 1, and further discloses wherein the historical traffic data comprises a construction plan (0021, lane markings).
As to claim 14, Omanovic et al. discloses an edge server comprising: 
one or more processors (0019, Figure 3, processor 14); 
one or more memory modules (0021); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the edge server to: 
receive a service request from a vehicle within a geographic area serviced by the edge server (0021); 

obtain historical traffic data associated with the geographic area (0021); 
identify one or more traffic infrastructures within the field of view of the augmented reality display based on a map associated with the geographic area, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generate an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and 
send the augmented reality image to the vehicle (0021).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments, as disclosed by Omanovic et al., to perform the claim limitations, allowing the vehicle to display the information on the augmented reality display and provide greater safety information to the driver.

Claims 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 and 14 above, and further in view of Newcombe et al., U.S. Patent 10,635,905 B2 (2020).
As to claim 2, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses further comprising: determining whether a locally stored map of the geographic area is up to date; and in response to determining that the locally stored map of the geographic area is not up to date, requesting an updated map of the geographic area (Figure 1, Column 10, Line 38 – Column 11, Line 3).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with updating the map, as claimed, as disclosed by Newcombe et al., to ensure the driving information is current and provides the condition of the traffic infrastructures to allow for safe operation of the vehicle.
As to claim 15, Omanovic et al. discloses the edge server of claim 14.
Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the edge server to: 
determine whether a map of the geographic area stored on the edge server is up to date; and in response to determining that the map of the geographic area stored on the edge server is not up to date, request an up to date map of the geographic area (Figure 1, Column 10, Line 38 – Column 11, Line 3).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 14, as disclosed by Omanovic et al., with updating the map, as claimed, as disclosed by 
As to claim 18, Omanovic et al. discloses a system comprising: 
an edge server (0019); 
a map server (0021); and 
a historical traffic data server, wherein the edge server is configured to: 
receive a service request from a vehicle within a geographic area serviced by the edge server (0021); 
receive a first set of data from the vehicle comprising a position of the vehicle within the geographic area, a direction that the vehicle is facing, and a field of view for an augmented reality display associated with the vehicle (0008); 
receive historical traffic data associated with the geographic area from the historical traffic data server (0021); 
identify one or more traffic infrastructures within the field of view of the augmented reality display based on the map, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generate an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and send the augmented reality image to the vehicle (0021).
Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses to determine whether a map of the geographic area stored on the edge server is up to date; and in response to determining that the map of the geographic area stored on the edge server is not up to date, request an up to date map 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Omanovic et al., with updating the map, as claimed, as disclosed by Newcombe et al., to ensure the driving information is current and provides the condition of the traffic infrastructures to allow for safe operation of the vehicle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 above, and further in view of Ferguson et al., U.S. Patent 10,719,078 B2 (2020).
As to claim 4, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose a headset, as claimed.  
Ferguson et al. discloses wherein the augmented reality display comprises an augmented reality headset (Figure 13, Column 15, Line 66 – Column 16, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the augmented reality headset, as claimed, as disclosed by Ferguson et al, to provide a head-mounted form of the display, allowing for better vision of the user, to provide greater safety information in operation of the vehicle, utilizing a standard tool in augmented reality.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 above, and further in view of Madigan et al., U.S. Patent Application Publication 2017/0241791 A1.
As to claim 8, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose road closures, as claimed.
Madigan et al. discloses wherein the historical traffic data comprises one or more road closures (0047, 0054).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the road closure information, as claimed, as disclosed by Madigan et al., to provide information on roads that are closed and should not be traveled, possibly causing terrible consequences for dangerous and illegal driving, to provide greater safety information in operation of the vehicle.
As to claim 9, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose traffic accident information, as claimed.
Madigan et al. discloses wherein the historical traffic data comprises traffic accident information (0004, 0043, 0046-0047).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the traffic accident information, as claimed, as disclosed by Madigan et al., to provide information on accidents that would impact the driving, creating a dangerous situation that should be avoided.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 above, and further in view of Seder et al., U.S. Patent 8,395,529 B2 (2013).
As to claim 10, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose temporary traffic infrastructures, as claimed.  Seder et al. discloses wherein the one or more traffic infrastructures comprise one or more temporary traffic infrastructures (Column 48, Lines 29-42, construction zone).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the temporary infrastructure information, as claimed, as disclosed by Seder et al., to provide information on temporary infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.

Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 above, and further in view of Vasquez et al., U.S. Patent 8,907,771 B2 (2014).
As to claim 11, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose dynamic traffic infrastructures, as claimed.  Vasquez et al. discloses wherein the one or more traffic infrastructures comprise dynamic traffic infrastructures, 
generating the augmented reality image based at least in part on the state information for the dynamic traffic infrastructures (Column 9, Lines 39-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the dynamic infrastructure information, as claimed, as disclosed by Vasquez et al., to provide information on dynamic infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.
As to claim 12, Omanovic et al., as modified by Vasquez et al., discloses the method of claim 11.  Vasquez et al. further discloses wherein the dynamic traffic infrastructures comprise one or more dynamically changeable signs (Column 5, Lines 26-53).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Omanovic et al., as modified by Vasquez et al., with the dynamic infrastructure information changeable signs, as claimed, as disclosed by Vasquez et al., to provide information on dynamic infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.
As to claim 16, Omanovic et al. discloses the edge server of claim 1.  Omanovic et al. does not disclose dynamic traffic infrastructures, as claimed.  

obtain state information associated with one or more dynamic traffic infrastructures included in the one or more traffic infrastructures (Column 5, Lines 26-53); and 
generate the augmented reality image based at least in part on the state information (Column 9, Lines 39-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the edge server of claim 14, as disclosed by Omanovic et al., with the dynamic infrastructure information, as claimed, as disclosed by Vasquez et al., to provide information on dynamic infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as applied to claim 1 and 14 above, and further in view of Bahl et al., U.S. Patent 9,218,740 B2 (2015).
As to claim 13, Omanovic et al. discloses the method of claim 1.  Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses further comprising: determining that the vehicle is leaving a first service coverage area (Column 6, Lines 17-26); 

in response to determining that the vehicle is entering the second service coverage area, transferring the service request to a device associated with the second service coverage area (Column 9, Lines 27-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.
As to claim 17, Omanovic et al. discloses the edge server of claim 14.  Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the edge server to: 
determine when the vehicle is leaving the geographic area serviced by the edge server (Column 6, Lines 17-26); 
determine whether the vehicle is entering a second geographic area serviced by a second edge sever (Column 6, Lines 17-26); and 

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the edge server of claim 14, as disclosed by Omanovic et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Newcombe et al., U.S. Patent 10,635,905 B2 (2020), as applied to claim 18 above, and further in view of Vasquez et al., U.S. Patent 8,907,771 B2 (2014).
As to claim 19, Omanovic et al., as modified by Newcombe et al., discloses the system of claim 18.  Omanovic et al. does not disclose dynamic traffic infrastructures, as claimed.
Vasquez et al. discloses wherein the one or more traffic infrastructures comprise one or more dynamic traffic infrastructures within the geographic area; and wherein the edge server is configured to: receive state information from the one or more dynamic traffic infrastructures (Column 5, Lines 26-53); and 

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 18, as disclosed by Omanovic et al., as modified by Newcombe et al., with the dynamic infrastructure information, as claimed, as disclosed by Vasquez et al., to provide information on dynamic infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Newcombe et al., U.S. Patent 10,635,905 B2 (2020), as applied to claim 18 above, and further in view of Bahl et al., U.S. Patent 9,218,740 B2 (2015).
As to claim 20, Omanovic et al., as modified by Newcombe et al. discloses the system of claim 18.  
Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses wherein the edge server is configured to: determine when the vehicle is leaving the geographic area serviced by the edge server (column 6, Lines 17-26); 
determine whether the vehicle is entering a second geographic area serviced by a second edge sever (Column 6, Lines 17-26); and 

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 18, as disclosed by Omanovic et al., as modified by Newcombe et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666